The trust instrument is self-styled an "Agreement" to which the plaintiff John *Page 401 
K.L. Ross is "party of the first part," his wife, the defendant Ethel Adine Ross, is "party of the second part," and the defendant the Equitable Trust Company of New York is "party of the third part." It recites that John K.L. Ross and Ethel Adine Ross, on or about the 28th day of January, 1902, entered into a certain contract of marriage settlement, whereby certain provisions were made for the benefit and support of Mrs. Ross. It further recites that Mr. Ross has become possessed of ample means and is desirous of making suitable provision for Mrs. Ross "in lieu of the provisions in her favor contained in said contract of marriage settlement" and that Mrs. Ross is willing "to renounce and revoke" the provisions of said marriage settlement in her favor and "to accept in lieu thereof" the provisions for her benefit "in this agreement." The instrument then provides: "That in consideration of the sum of One Dollar ($1.00) lawful money of the United States, to her in hand paid by Mr. Ross, and other valuable considerations, receipt whereof is hereby acknowledged, Mrs. Ross does hereby consent to revoke any and all conditions or provisions for her benefit and support contained in the said contract of marriage settlement dated January 28, 1902, and does for herself, her heirs, executors, administrators and assigns renounce any and all benefits which might accrue to her under the provisions of said marriage settlement." In consideration of the foregoing, "Mr. Ross hereby gives, assigns, transfers, and sets over unto the said trustee all of the securities described in Schedule `A' hereto annexed, which is hereby made a part hereof." The instrument was executed by Mrs. Ross, Mr. Ross and the Equitable Trust Company. We thus have the expression of present performance of a jural act by Mrs. Ross and the expression of performance of a similar act by Mr. Ross. Mrs. Ross "does hereby consent to revoke any and all conditions or provisions for her benefit and support *Page 402 
contained in the said contract of marriage settlement dated January 28th, 1902." She does presently "renounce any and all benefits which might accrue to her under provisions of said marriage settlement." Mr. Ross expresses a present transfer to the Equitable Trust Company of all the securities enumerated in Schedule A. Mrs. Ross could no more avoid her present renunciation, were it a legal act, by claiming that she never read the document, than could Mr. Ross avoid the effect of his present transfer by a similar assertion. It is universally the law that the signer of an instrument is bound by its express terms whether aware of its contents or otherwise. It is thus stated by Professor Wigmore: "Where a jural act is executed bysigning a specific and complete document, the second party has a right to treat the signed contents as representing the terms of the act. The principle of reasonable consequences plainly requires this result. That the signer did not intend to execute such terms is immaterial; and whether the lack of intent was due to a failure to read it over, or to some other cause, is immaterial. In other words, his individual innocent mistake or deliberate secret dissent cannot be shown. Such may be taken to be the general rule." (5 Wigmore on Evidence, § 2415.) "Ordinarily, the signer of a deed or other instrument, expressive of a jural act, is conclusively bound thereby. That his mind never gave assent to the terms expressed is not material." (Pimpinello v. Swift  Co., 253 N.Y. 159, 162.) If any other rule prevailed, not a deed in any clerk's office, not a note in any bank would conclude the signer; a mere statement by him that he did not read them before he signed might be sufficient to deny to them all force. The only instance in which the signer may escape is expressed by us to be as follows: "If the signer is illiterate, or blind, or ignorant of the alien language of the writing, and the contents thereof are misread or misrepresented to him by the other party, or even by a stranger, unless the signer be negligent, the writing is *Page 403 
void." (Pimpinello v. Swift  Co., supra, p. 163.) In support of the proposition we cited Cleary v. Municipal Elec. LightCo. (19 N.Y. Supp. 951; affd., 139 N.Y. 643); Wilcox v.American Tel.  Tel. Co. (176 N.Y. 115); Smith v. Ryan
(191 N.Y. 452); Whipple v. Brown Bros. Co. (225 N.Y. 237);Thoroughgood's Case (2 Coke, 9); Shulter's Case (12 Coke, 90); Foster v. Mackinnon ([L.R.] 4 C.P. 704); Trambly v.Ricard (130 Mass. 259). Mrs. Ross does not claim that she was ignorant or blind or that the contents of the document were misrepresented. Did she make such a claim, and were she successful, the measure of the relief to be accorded her would be a rescission of the document, precisely the relief which the plaintiff now seeks. We thus have a document, conclusive upon all the parties signing, expressing an exchange, presently made, of an act of one party for the act of another party. That an exchange was intended, that the performance of the one act by one party was conditional upon the performance of another act by the other party is clearly stated. The new trust conveyance is expressed to be "in lieu of the provisions in her favor contained in said contract of marriage settlement." Mrs. Ross agrees to "accept in lieu" of the marriage contract the provisions of the new agreement. It has been said that it is sheer folly to think that the renunciation of an interest in a trust fund of $125,000 can be intended as a quid pro quo for the gift of an interest in a trust fund of $1,000,000. There are two answers thereto. In the first place, the adequacy of a consideration is never a question for the courts. "Parties may think some matter, apparently of very little importance, essential; and if they sufficiently express an intention to make the literal fulfilment of such a thing a condition precedent, it will be one." (Williston on Contracts, § 824.) In the second place, if the renunciation fails of effectiveness, the new trust will operate, not to confer upon the wife an additional interest in $875,000 of trust securities, but in a new fund of *Page 404 
$1,000,000 without deductions, which would be more than the settlor ever intended to establish as the aggregate fund to be enjoyed by his wife. Concededly, the validity of any modification of the marriage settlement must be judged by the law of the marital domicile. Concededly, under the laws of Quebec, the renunciation will have no effect. Therefore, if the new trust be upheld, in Quebec the beneficiary of the early settlement may continue to enjoy the benefit of a fund of $125,000, while in New York she may enjoy an interest in a trust fund in $1,000,000. Thus, if the majority of this court be right, the result of the conflict of laws in the two jurisdictions will be that Mrs. Ross will have an interest in an aggregate fund of trust moneys amounting to $1,125,000, when the settlor, by word or deed, never indicated his volition that the aggregate sum should exceed $1,000,000. To the extent of the additional sum, not her husband, but the courts, dealing with his property contrary to his expressed intention, will have been her benefactors.
For these reasons, without going into the merits of the question whether the laws of this State or the laws of Canada should be applied herein, which I think extremely doubtful, I dissent from the decision to be made by the court.
POUND, Ch. J., CRANE, O'BRIEN and HUBBS, JJ., concur with LEHMAN, J.; KELLOGG, J., dissents in opinion in which CROUCH, J., concurs.
Judgments affirmed. (See 262 N.Y. 643.) *Page 405